 LATIN WATCH CASE CO., INC.203the extentthat such rights may be affected by an agreement requiring member-shipin a labor organization as a condition of employment,as is authorized inSection 8(a) (3) of the ActAll our employeesare free to become or remain,or refrain from becoming orremaining,members ofthe above-named or anyotherlabor organizationMFTAL ASSEMBLIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right tofull reinstatement upon applicationin accordancewith the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive days fromthe date of posting,and must not be altered, defaced, or covered by any othermaterialIf employeeshave any questionconcerning this notice or compliancewith its pro-visions,they may communicate directly withthe Board'sRegionalOffice, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan, Telephone No 226-3200.Latin Watch Case Co., Inc.andLocal485, International Union ofElectrical,Radio and Machine Workers,AFL-CIO.Case No.29-CA-113 (formerly 2-CA-10418) .December 31, 196.5DECISION AND ORDEROn September 10, 1965, Trial Examiner Harry R. Hinkes issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Decision with asupporting brief.The General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs,' and the entire record in this case, and herebyadopts the Trial Examiner's findings, conclusions, and recommenda-tions, as modified herein.21The General Counsel contends that the Respondent's exceptions and brief do notconform with Section 102 46 of the Board'sRules and Regulations,Series 8, as amended,and should therefore be disregarded.In view of our disposition of the case, we findIt unnecessary to pass on this contention.2We limit the findings of a violation to the conduct occurring within 6 months of theservice of the charge as proscribed in Section 10(b) of the Act, and earlier findings areconsidered only for background.156 NLRB No. 25. 204DECISIONS' OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Latin Watch Case Co., Inc., Long Island City, New York,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively concerning job classificationswith Local 485, International Union of Electrical, Radio and MachineWorkers, AFL-CIO, as the exclusive representative of the employeesin the unit found appropriate.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to bargain col-lectively through representatives of their own choosing.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Union as the exclu-sive representative of the employees in the appropriate unit concerningjob classifications, and, if an understanding is reached, embody suchunderstanding in a signed memorandum of agreement.(b)Post at its plant in Long Island City, New York, copies of theattached notice marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for Region 29, shall, after beingduly signed by the Respondent's representative, be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 29, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.3In the event that this Order Is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively concerning job clas-sification with Local 485, International Union of Electrical, Radioand Machine Workers, AFL-CIO, as the exclusive representativeof the employees in the appropriate unit. LATIN WATCH CASE CO., INC.205WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right tobargain collectively through representatives of their ownchoosing.AVE WILL, upon request, bargain collectively with the Union asthe exclusive representative of the employees in the appropriateunit concerning job classifications, and, if an understanding isreached, embody such understanding in a signed memorandum ofagreement.LATIN WATCHCASECO.,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 16 Court Street, Fourth Floor, Brooklyn, New York, TelephoneNo. 596-5386, if they have any questions concerning this notice orcompliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on December 4, 1964,by Local 485,International Union ofElectrical,Radio and Machine Workers,AFL-CIO,herein referred to as the Union,the General Counsel of the National Labor Relations Board by the Regional Directorfor Region 29 (Brooklyn,New York)issued a complaint,dated February 4, 1965,againstLatin WatchCase Co., Inc., herein referred to as the Respondent or Employer.The complaint alleges that the Respondent has engaged in and is engaging in unfairlabor practices in violation of Section 8(a) (1) and(5) of the National Labor Rela-tionsAct inthat it refused and continues to refuse to bargain collectively with theUnion as the exclusive collective-bargaining representative of all production,mainte-nance, inspection,and assembly employees of Respondent employed at its LongIsland City place of business,exclusive of guards,watchmen,clerical employees,draftsmen,engineers, and supervisors.By answer duly filed,the Respondent deniedthe alleged refusal to bargain collectively and requested a dismissal of the complaint.Pursuant to notice,a hearing was held beforeTrialExaminer Harry R. Hinkes inBrooklyn,New York, onJune 3 and4, 1965.Allpartieswere represented andafforded full opportunity to participate,examine witnesses,and adduce relevant evi-dence.Briefs have been filed by the General Counsel and the Respondent.In addi-tion oral argument was permitted and received at the conclusion of the hearing.Upon the entire record in the case and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is and has been at all times material herein a corporation duly organizedunder and existing by.the laws of the State of New York, with its principal office andplace of business in Long Island City,New York. The Respondent is engaged in themanufacture,sale, and distribution of watch cases and related products.In the courseand conduct of its business operations during the past year,Respondent purchased andreceived at its New York plant directly from points located outside the State ofNew York, goods and materials valued in excess of $50,000.During the same period 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDof time the Respondent manufactured, sold, and shipped from its New York plantdirectly to points, outside the State of New York finished products valued in excessof $50,000.The complaint alleges, Respondent's answer does not deny, and I find that theRespondent is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 485, International Union of Electrical, Radio and Machine Workers, AFL-CIO, herein called the Union, is a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe sole issue in this proceeding is whether the Respondent has refused to bargaincollectively with the Union in the establishment of job classifications for the Respond-ent's employees in the appropriate bargaining unit.The complaint alleges, Respondent does not deny, and I find that all production,maintenance, inspection, and assembly employees of the Respondent employed at itsLong Island City, New York, place of business, exclusive of guards, watchmen,clerical employees, draftsmen, engineers, and all supervisors as defined in Section2(11) of the Act, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act. The complaint further allegeswith no denial by the Respondent and I find that at all times since January 1, 1963,and continuing to date the Union has been the representative for the purposes of col-lective bargaining of the employees of Respondent in the unit described above and byvirtue of Section 9(a) of the Act has been and is now the exclusive representative ofall the employees in said unit for the purposes of collective bargaining with respect torates of pay,. wages, hours of employment, and other terms and conditions ofemployment.On March 28, 1963, Respondent and the Union executed an agreement effectiveas of January 1, 1963, and continuing through February 1, 1966.This agreementrecognized the Union as the exclusive bargaining agent for the employees describedpreviously, specified certain employment practices, fixed work hours, overtime rates,wages, increases, and other terms and conditions of employment as well as providedfor arbitration procedures in the event of unsuccessful grievance procedures.Para-graph 23(F) of this agreement states:Effective January 1, 1964, the company and the union agree to sit down andattempt to establish job classifications where it is found to be appropriate.Accordingly, early in January 1964, Wallace Eisenberg, business representative ofthe Union and a negotiator of the March 28, 1963, agreement- referred to above,telephoned Norman Latin, secretary of the Respondent, requesting a meeting concern-ing the establishment of job classifications.Norman Latin asked Eisenberg to waituntil Norman's father, who was out of the city, returned. Later in January, Eisenbergcalled again and spoke to Philip Petrucci, Respondent's plant manager, who toldEisenberg to write a letter, requesting a meeting. Such a letter was written to theRespondent on February 10, 1.964, requesting that the company and the Union "sitdown to negotiate a job classification program."A meeting was then arranged forFebruary 17 or 18, 1964, on which date Eisenberg visited the plant, saw bothPetrucci and Norman Latin and gave them, orally, a list of the Union's proposed jobclassifications.They told Eisenberg that they could not discuss anything with himwhile their attorney, who was in- Europe, was absent. Eisenberg kept calling NormanLatin until around the beginning of March 1964.A meeting was then arranged atwhich Eisenberg, union members, company officials, and the Respondent's lawyerwere present.Again Eisenberg stated his proposed job classifications.The responsefrom the Company representatives was that the proposals were inappropriate and theclassifications did not fit the particular situation at the plant.Eisenberg offered tobring in an industrial engineer to evaluate the jobs and their classifications and payhalf of his fee but the company representatives did not want to have anyone makedecisions for them.A few days later Eisenberg followed up the meeting by speakingto Norman Latin but Latin said there was nothing further to discuss.On March 16, 1964, Eisenberg sent Respondent a letter expressing the feeling thatthe matter of job classifications should be submitted to arbitration.At the same timehe wrote to the New York State Board of Mediation informing it of the disputebetween the Respondent and the Union regarding the establishment of a job classifica-tion system at the plant. In response thereto, Norman Latin wrote to Eisenberg onApril 9, 1964, suggesting seven specified categories of employees for whom "classifica-tions might be set up" and inviting the Union to "substantiate ... any other categories LATIN WATCH CASE CO., INC.207... appropriate" for classification before seeking arbitrationThe seven categorieswere (1) diesetters in the press department, (2) toolmakers, (3) apprentice tool-makers, (4) machinists, (5) apprentice machinists, (6) apprentice platers, and (7)apprentice florentining.Eisenberg testified without contradiction and I find that thereare no employees of the bargaining unit in categories (1), (5), (6) or (7) above.In response to the Company's letter of April 9, 1964, Eisenberg wrote to theRespondent on April 14 specifying 16 job titles which the Union had proposed andcontinues to propose.Opposite each job classification title was a specified hourlyrate of pay.Within a few days Petrucci called Eisenberg and told him that be wasworking on new proposals for the classification system and would be in touch withEisenberg in a day or two.Not hearing from Petrucci, Eisenberg wrote to the Com-pany again on April 21, 1964, asking for a "series of dates" for meetings on a classifi-cation program. In answer thereto Petrucci wrote Eisenberg on April 28, 1964 desig-nating three "departments," toolroom, florentining ioom, and plating room, asappropriate for classification, asking for any other departments that the Union thinksappropriate for classification and adding:We will be glad to set a date for a prompt meeting, but we think that first yournotice of arbitration should be rescinded. It will not be useful to discuss thismatter under pressure.Of the 140 or so employees constituting the bargaining unit involved here, only about15 work in the three departments listed by Petrucci for classification.On May 1, 1964, Eisenberg sent the Respondent another letter containing the sameinformation regarding classifications and pay rates as in his letter of April 14.To thisPetrucci replied on May 6 objecting to Eisenberg's inclusion of wage rates in classifi-cation proposals.At this time Respondent filed a motion in the Supreme Court of the State of NewYork to stay the arbitration sought by the UnionThis motion was denied on July 8,1964, the court ordering the parties to proceed to arbitiate on "whether the employeris or is not required under the terms of the contract made between the parties to fixand determine classifications for various types of production employment in the plantof the employer."On September 29, 1964, the arbitrator made his award as follows-The Company is not required under the terms of the contract to fix and determineclassifications for various types of production employment in its plant.However,Section 23(F) of the contract does require the Company to sit down with theUnion and attempt, in good faith, to establish job classifications for its productionemployees where appropriate. I find that the Company has not executed itsobligation under Section 23(F) in good faith.Therefore, the parties are directedto continue their negotiations to see whether, in good faith, agreement can bereached on the establishment of job classifications for the Company's productionemployees.On November 11, 1964, Eisenberg wrote to the Respondent referring to the arbi-trator's award and requesting a meeting to negotiate a lob classification program. Inresponse thereto, Norman Latin wrote Eisenberg on November 12, reiterating theRespondent's opinion of the departments subject to classification and asking theUnion to furnish, in writing, a statement of the departments which the Union believesshould be classified and the reason therefor.Latin also telephoned Eisenberg tellinghim that the Company did not have the Union's proposed job classifications andasking for one. In response thereto Eisenberg wrote the Respondent on November 23,1964, which contained proposed job classifications and pay rates. In his November 23,1964, letter, however, Eisenberg stated:The arbitration award does not provide us with the right to negotiate appro-priate rates for such jobs so you may ignore the rates requested for such jobs.Norman Latin answered on December 1, 1964, stating that the Union should specifywhich departments "require classification based upon differentiations ... which justifysuch classification" and if the Union's letter did not "furnish this specific information,.the meeting you suggest would be premature ....When we have the requestedinformation we agree to set up a prompt date for a meeting."The charge in this proceeding was filed December 4, 1964.On January 28, 1965, in response to Eisenberg's request, the Company mailed tothe Union a list of 10 "departments" designated by the name of an individual (e. g ,"RichardMezger's department") together with the names of employees in suchdepartment and the date each employee was hired. This list was supplemented by theRespondent shortly thereafter by another list containing the wage rates of the employ-ees named.No job titles or department titles were mentioned on these lists. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint in this proceeding-was issued and served upon Respondent inFebruary 1965.In May 1965 Respondent asked Eisenberg to set up a meeting between the Respond-ent and Cameron, a union official. Such a meeting was held on May 22, 1965, whenitwas agreed to hold a larger meeting on May 25, 1965. At this later meeting thesubject of job classifications was discussed in very general terms.The Union repre-sentatives insisted that there were job classifications appropriate to the Respondent.Company representatives maintained that job classifications were inappropriate forthem.No specific job classifications were discussed.The Company representativesalso indicated some concern that a job classification program might lead to highercosts.The Union then offered to negotiate a new contract incorporating a job classi-fication program as well as other features of a new collective-bargaining agreement soas to remove the uncertainty of future costs to be incurred by the Respondent.Theparties met again on June 1, 1965, at which time the Union made known its proposalson the job classifications, wage increases and other features of a new collective-bargaining agreement.Company representatives rejected the proposals as too costlybut made no alternative suggestions particularly with respect to job classification.Concluding FindingsA job classification system has been defined as a series of job levels or gradesdetermined arbitrarily with each job classified into its proper relative grade.This isnot inconsistentwith the understanding reached between the parties at the hearing.TRIAL EXAMINER: I understand this is a hearing on the duty of an employer tosit down and talk job classification and nothing else.Mr. GREENBERG [Counsel for Respondent]: Right.TRIAL EXAMINER: If there is something else involved such as the pay of ajob classification, I have not been made aware of.Mr. GREENBERG: Right. If thatis all, ifit is merelycallingthem names, wewill call them names.Mrs. ROTH'[Counsel for Union]:We don't want names, we want classificationswhichare titlesof jobs, not a name to each employee.TRIAL, EXAMINER:That is correct and that is my understanding of a jobclassification.Mr. GREENBERG: Thatis correct.TRIAL. EXAMINER: I don't think a job classification involves names of individ-uals.It involves job duties and functions. I may be wrong, but that is myunderstandingof a job classification system ... All I am concerned with now iswhether the Company is required to sit down and establish job descriptionswhich will carry job classification titles into which an unnamed and unknownperson may or may not fit ... It seems to me we have here an obligation on bothparties to negotiate the subject of job classifications and not individual raises ofpay or individuals holding any particular jobs.Am I incorrect on that statement?Mr.GREENBERG: No, sir.There can be no doubt that job classifications are a mandatory subject for bargain-ing under the Act.Other mandatory subjects of bargaining such as seniority andpay rates depend in part at least upon a resolution of the proper job classifications andin fact it has been held that the employer is required to furnish the bargaining agent,on request, with sufficient data on job classifications to permit the Union to bargainunderstandingly and prepare for coming negotiations.J.I.Case Company v.N.L.R.B.,253 F. 2d 149 (C.A.7); Aluminum Ore Company,39 NLRB 1286;Curtiss-Wright Corporation, Wright Aeronautical Division,145 NLRB 152.Here the employer's duty was even more clearly expressed by the agreement. InMarch 1963 the parties specifically contracted to sit down and attempt to establish jobclassifications.Even were job classifications not a mandatory subject of bargainingunder the Act but only voluntary, the 1963 agreement made it mandatory for theparties to this proceeding. In further delineation of the employer's duty with respectto this subject of bargaining, the arbitrator in September 1964 specified that the 1963contract required the Respondent to attempt in good faith to establish job classifica-tions and that it had not done so.My review of the facts adduced in this proceedingcorroborates that conclusion.Although the 1963 contract called for the commencement of the efforts to establishjob classifications on January 1, 1964, and although the business representative ofthe Union sought a meeting for that purpose in January 1964, the Respondent did notmeet with him until the middle of February. Even then the Respondent's officialsrefused to talk about it without their lawyer. In March 1964, with their lawyerpresent, the Respondent merely rejected the Union's proposed job classifications. LATIN WATCH CASE CO., INC.209When, pursuant to the 1963 contract, the Union submitted the matter of job classifica-tions to arbitration, the Company, on April 9, 1964, suggested seven categories ofemployees.Four of the Company's proposed categories, however, had no bargainingunit employees in them. I conclude and find that this proposal of the Respondentwas not tendered in good faith.On April 14, 1964, when the Union in writing spec-ified 16 proposed job titles and asked for meetings on the classification program, theRespondent, on April 28, 1964, rejected the request for meetings unless the Union'snotice of arbitration was rescinded. It counterproposed three departments for classi-fication but those three departments employ only about 10 percent of the employees inthe bargainingunit.Here again I conclude and find that the proposals of theRespondent on April 28, 1964, were not made in good faith.The Company, however, takes the position that all proceedings prior to Septem-ber 1964 cannot properly be involved here because the Union had coupled its jobclassification proposals with wage proposals, contrary to the 1963 agreement.Evenwere I to assume the Respondent correct in this respect, the behavior of the Respond-ent after the award of the arbitrator in September 1964 cannot be deemed good-faithbargaining with respect to job classifications.When the Union requested a meetingto negotiate job classifications in November 1964, the Company merely restated itsformer position and asked for the Union's proposals and reasons therefor in writing.In effect, the Respondent refused to meet with the Union. The Union, nevertheless,did repeat its proposals in writing and made it quite clear that it was not negotiatingpay rates.Again the Company refused to set a meeting date asking instead that theUnion write the Company specifying which departments require classification.Afterthe Union filed its charge before the National Labor Relations Board, the Companymailed the Uniona listof employees' names and the name of the person in whosedepartment they worked.This was neither a proposed job classification system norwas it a meeting for the purpose of negotiating job classifications as required underthe Act, the 1963 contract and the arbitrator's award.After the complaint was issued in this proceeding, the Respondent for the first timetook the initiativein settingup a meeting between it and the Union.At the meeting,however, the Company refused to discuss job classificationsinsistingthat they wereinappropriate for the Respondent.The Respondent proposed no alternatives butinitiateddiscussion of costs, asking "how much money is [job classifications] going tocost us?"Counsel for the Respondent in oral argument admitted that the talk ofmoney was initiated by the employer. I am led to the inescapable conclusion thatwhen the Union raised the subject of job classifications the employer either refused todiscussthe subject or diverted the discussion to one of costs which it then refusedto consider.Further evidence of the employer's bad faith is foundin itsApril 28, 1964, letterdesignatingonly three departments for job classification, a substantial departure fromitsApril 9, 1964, proposal of seven categories.Tomlinson of High Point, Inc., 74NLRB 681. The record in this case fails to reveal at any time a proposal by theRespondent in good faith in response to the proposals of the Union. Instead theCompany either refused to discuss the subject or made patently unrealisticsuggestionssuch as the proposed classification for only 15 of the 140 employees in the bargainingunit.Indeed, we have not only an absence of good-faith bargaining on the part of theRespondent but an absence of even the motions of collective bargaining to give theappearance of bargaining.Rex Manufacturing Company, Inc. (I. H. Rutter),86NLRB 470, citingTower Hosiery Mills, inc.,81 NLRB 658.1V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth above occurring in connection with the opera-tions of Respondent described in section I, above, nave a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has refused to bargain collectively with respectto job classifications, I shall recommend that it cease and desist therefrom and proceedto bargain collectively with the Union upon request. Inasmuch as the Respondenthas not been asked by Union to bargain collectively concerning any subjects of nego-tiation other than job classifications, and has not, of course, refused to bargain col-lectively about such other subjects, my Recommended Order will be limited to negotia-tions on job classifications. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent is an employer engaged in commerce within the meaning oftheAct.2.The Union is a labor organization within the meaning of the Act.3.By the acts described above Respondent did refuse to bargain collectively andis refusing to bargain collectively with the representatives of its employees concern-ing the establishment of job classifications and, in so doing,did interfere with,restrain,and coerce and is interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act thereby engaging in unfairlabor practices within the meaning of Sections 8(a)(1) and (5) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Hearst Consolidated Publications,Inc.andNew York Typograph-ical UnionNo. 6, AFL-CIO, affiliated with International Typo-graphical Union,AFL-CIONewspaper Enterprises,Inc.andNew YorkTypographical UnionNo. 6, AFL-CIO, affiliated with International TypographicalUnion,AFL-CIOLong Island Daily Press Publishing Co., Inc.andNew YorkTypographical UnionNo. 6, AFL-CIO,affiliated with Interna-tional Typographical Union,AFL-CIONew York WorldTelegram Corp.andNew York TypographicalUnionNo. 6, AFL-CIO, affiliated with International Typo-graphical Union,AFL-CIONews Syndicate Co., Inc.andNewYorkTypographical UnionNo. 6, AFL-CIO,affiliatedwith International TypographicalUnion,AFL-CIONew York Herald Tribune,Inc. andNew York TypographicalUnionNo. 6, AFL-CIO, affiliated with International Typo-graphical Union,AFL-CIOThe New York Times CompanyandNew York TypographicalUnionNo. 6, AFL-CIO, affiliated with International Typo-graphical Union,AFL-CIOand Publishers'Association of NewYork City,Party in Interest.Cases Nos. 2-CA-10154, 29-CA-63 (formerly 2-CA-10155), 29-CA-64 (formerly 2-CA-10156),2-CA-10157,2-CA-10158, 2-CA-10159, and 2-CA-10160.Decem-ber 21, 1965DECISION AND ORDEROn January 26, 1965, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-156 NLRB No. 16.